Citation Nr: 1514215	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-10 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a left foot disability, to include tarsal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel



REMAND

The Veteran had active duty service from March 1961 to February 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran requested a hearing before the Board in his April 2013 substantive appeal, VA Form 9.  By a May 2014 hearing letter, the Veteran was informed that he was scheduled for a June 17, 2014 videoconference hearing.  He failed to report for that hearing; however, a review of the claims file reveals that on June 13, 2014-four days prior to his hearing-the Veteran informed VA that he was having problems with a heart condition, that he was very ill, and that he would like to reschedule his hearing for a later date.  He also submitted a June 26, 2014, motion for a new hearing date.  

The Board member who was scheduled to conduct the June 17, 2014, hearing was contacted by the attorney for the Board, and she verbally granted the motion to re-schedule the hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge, either before a judge sitting at the RO or via videoconference, whichever is quicker, and notify him and his representative of the date, time, and location of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

